Citation Nr: 1205181	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-05 566	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent disabling for residuals of lumbar strain with bilateral facet arthrosis and left disc herniation.

2.  Entitlement to an initial rating greater than 10 percent disabling for residuals of right shoulder rotator cuff strain and tendonitis.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction rests with the RO in Houston, Texas, from which the Veteran's appeal was certified.

In his February 2010 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  In March 2010, he indicated his preference for a videoconference hearing.  However, in October 2011, he withdrew that request and asked that his appeal be forwarded to the Board.  

In Rice v. Shinseki, the Court of Appeals for Veterans Claims held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  However, the Veteran indicated at the May 2009 VA examination and at a August 2010 VA outpatient visit that he was currently working, and notified VA in July 2011 that he had moved to Texas for employment reasons.  Because the Veteran has made it clear that he continues to be employed full-time, further consideration of that entitlement to TDIU is not required.


FINDINGS OF FACT

1.  The Veteran's residuals of lumbar strain with bilateral facet arthrosis and left disc herniation is manifested by flexion to 80 degrees with pain beginning at 60 degrees, extension to 20 degrees with pain beginning at 10 degrees, and lumbar muscle spasms, but no objectively documented neurologic impairment or incapacitating episodes of intervertebral disc syndrome.

2.  The Veteran's residuals of right shoulder rotator cuff strain and tendonitis is manifested by flexion to 180 degrees with pain beginning at 170 degrees, abduction to 180 degrees with pain at 180 degrees, and no objectively documented functional loss beyond that contemplated by the currently assigned rating.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for residuals of lumbar strain with bilateral facet arthrosis and left disc herniation have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for an initial rating greater than 10 percent for residuals of right shoulder rotator cuff strain and tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A December 2008 letter satisfied the duty to notify provisions with respect to his underlying service connection claims, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in May 2009; the record does not reflect that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination reports noted a review of the Veteran's medical history, interview as to his situations of greatest impairment, a complete physical examination to include range of motion and neurologic evaluation, and radiology testing.  VA examinations were also scheduled for the Veteran in December 2010, but he did not report for them.  Accordingly, as the Veteran's current claims for increase are downstream issues from his original claims for service-connection, his disabilities will be rated based on the evidence of record.  38 C.F.R. § 3.655 (b) (2011).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Lumbar Spine

Service connection for lumbar strain was granted in a July 2009 rating decision, and a 10 percent initial rating assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2011).

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable anklyosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable anklyosis of the entire spine warrants the maximum 100 percent rating.  Id.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record does not support greater than a 10 percent rating for lumbar strain based on the General Rating Formula.  At the May 2009 VA spine examination, range of motion was from 0 to 80 degrees of flexion, 0 to 20 degrees of extension, lateral rotation from 0 to 30 degrees bilaterally, and lateral flexion from 0 to 20 degrees bilaterally; this amounts to 200 degrees total thoracolumbar range of motion.  At a June 2009 VA outpatient treatment visit, the Veteran was noted to be able to come within 6 inches of the floor with back flexion.  Although lumbar muscle spasms were also objectively noted at January 2010 and August 2010 VA outpatient visits, and reported by the Veteran at the May 2009 VA examination, the VA examiner indicated that the spasms were not so severe as to cause abnormal spinal contour.  As forward flexion of the thoracolumbar spine was greater than 60 degrees, combined range of motion was less than 120 degrees, and the muscle spasm shown was not severe enough to result in an abnormal gait or abnormal spinal contour, a schedular rating greater than 10 percent is not warranted.

The evidence of record also does not support a separate rating for associated neurological abnormalities.  The Veteran did not report having bladder, bowel, or erectile dysfunction at the May 2009 VA examinations or at his VA outpatient visits.  At the May 2009 examinations and at a January 2010 VA outpatient visit, he reported having radiculopathy of his back pain into his buttocks and/or hips, but both VA examiners as well as the examining VA clinicians at June 2009 and January 2010 VA outpatient visits noted normal neurologic function, to include normal clinical findings on motor, sensory, and reflex testing.  

No level of functional loss greater than that already contemplated by the assigned rating is shown in the record.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  Although there is evidence that the Veteran experiences pain during forward flexion of the lumbar spine, the extent to which the range of motion is additionally limited would not merit greater than a 10 percent rating under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  The range of motion noted at the May 2009 VA examination indicated that the Veteran had pain at 60 degrees of flexion, and at 10 degrees of extension.  However, 60 degrees of flexion, or a combined thoracolumbar range of motion limited to 170 degrees, still does not merit a 20 percent rating, as the flexion must be limited to less than 60 degrees and combined thoracolumbar motion must be limited to 120 degrees.  Thus, while those hallmark symptoms of functional loss documented in the record are duly recognized, the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned rating.  Accordingly, greater than a 10 percent rating is not warranted on the basis of functional loss.

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The decision above has continued the 10 percent evaluation assigned under the General Rating Formula, and determined that no separate ratings were warranted for other neurologic impairment.  Thus, the combined rating is also 10 percent disabling.  38 C.F.R. § 4.25 (2011). 

To that end, the Formula for Rating Intervertebral Disc Syndrome rates intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  However, the Veteran has not asserted, and the record does not reflect as documented at the May 2009 VA examination, that he has had any incapacitating episodes requiring bed rest prescribed by a physician as a result of his lumbar strain.  Therefore, greater than a 10 percent rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an initial rating greater than 10 percent disabling for lumbar strain is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right Shoulder

Service connection for residuals of right shoulder rotator cuff strain and tendonitis was granted by the July 2009 rating decision, and a 10 percent initial rating assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).  Diagnostic Code 5203 contemplates impairment of the clavicle or scapula and assigns a 10 percent rating is assigned when there is malunion of the clavicle or scapula, or nonunion of the clavicle or scapula without loose movement.  Id.  A 20 percent rating is assigned when there is nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.  At the January 2009 VA examination, the Veteran indicated that he was right-handed; thus, his right arm is his major arm.  Ratings under Diagnostic Code 5203 are identical for the major and minor arms.  However, X-rays taken at the May 2009 VA examination did not show dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  For that reason, greater than a 10 percent rating is not warranted under Diagnostic Code 5203.

Other diagnostic codes pertaining to the shoulder have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Diagnostic Code 5201 contemplates limitation of motion of the arm, and assigns a 20 percent rating when motion of the minor arm is limited to shoulder level (90 degrees) or to midway between the side and shoulder level (45 degrees), and a 30 percent rating when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  Normal range of motion of the shoulder is abduction from 0 to 180 degrees.  38 C.F.R. § 4.71, Plate I (2011).  However, range of motion of the right shoulder at the May 2009 VA examination noted flexion to 180 degrees, abduction to 180 degrees, and internal and external ranges of motion to 80 degrees each.  Full range of motion of the right shoulder was also noted at a June 2009 VA outpatient visit.  As such, the evidence does not show limited range of motion on which to base a higher rating.

Diagnostic Code 5202 contemplates impairment of the humerus, and assigns ratings for recurrent dislocation of the humerus based on frequency and related guarding of all arm movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).  However, as the evidence does not how that the humerus is recurrently dislocated, Diagnostic Code 5202 is not for application.  

The evidence of record also does not show that the Veteran's left shoulder disorder causes a level of functional loss greater than that already contemplated by the ratings assigned by this decision.  DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45.  The May 2009 VA examiner noted that on range of motion testing, pain began at 170 degrees of flexion and at 180 degrees of abduction, which does not support a higher rating based on limited motion.  While the VA examiner noted that on physical examination, the Veteran had aching in his shoulder if raised for a long period of time or after activities such as throwing a ball, no additional limitation of motion was objectively documented after repetitive motion, and it is not otherwise shown that this aching constituted functional loss to the extent that it merited a higher rating.  Thus, greater than a 10 percent initial rating is not warranted based on functional loss.

The preponderance of the evidence is against the claim. There is no doubt to be resolved, and an initial rating greater than 10 percent for the Veteran's right shoulder disability is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's shoulder and lumbar spine disabilities.  He has not required hospitalization for either disability, and the record reflects that any interference of employment has resulted in him having to alter his at-work responsibilities, not reduce his hours or change professions.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.


ORDER

Entitlement to an initial rating greater than 10 percent disabling for residuals of lumbar strain with bilateral facet arthrosis and left disc herniation is denied.

Entitlement to an initial rating greater than 10 percent disabling for residuals of right shoulder rotator cuff strain and tendonitis is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


